Exhibit FEDERATED INCOME SECURITIES TRUST UNANIMOUS CONSENT OF TRUSTEES The undersigned, being all of the Trustees of Federated Income Securities Trust (“Trust”), hereby consent, in accordance with the laws of the Commonwealth of Massachusetts and Article V of the Declaration of Trust, and Article V, Section 9, of the Bylaws of the Trust, to the adoption of the following resolution with the same effect as though it had been adopted at the meeting of the Trustees of the Trust: RESOLVED, that the Board hereby authorizes the Secretary and Assistant Secretaries of the Trust to sign in their place and stead, by power of attorney, the Registration Statement on Form N-14 relating to the proposed reorganization of Prudent Global Income Fund, a portfolio of Prudent Bear Funds, Inc. into Federated Prudent Global Income Fund, a portfolio of the Trust. WITNESS the due execution hereof this 15th day of August, 2008. John F. Donahue /S/ John F. Donahue Peter E. Madden /S/ Peter E. Madden Thomas G. Bigley /S/ Thomas G. Bigley Charles F. Mansfield, Jr. /S/ Charles F. Mansfield, Jr. John T. Conroy, Jr. /S/ John T. Conroy, Jr. John E. Murray, Jr. /S/ John E. Murray, Jr. Nicholas P. Constantakis /S/ Nicholas P. Constantakis R. James Nicholson /S/ R. James Nicholson John F. Cunningham /S/ John F. Cunningham Thomas M. O’Neill /S/ Thomas M. O’Neill J. Christopher Donahue /S/ J. Christopher Donahue Marjorie P. Smuts /S/ Marjorie P. Smuts John S. Walsh /S/ John S. Walsh James F. Will /S/ James F. Will
